









SOUTHWEST GAS HOLDINGS, INC.
MANAGEMENT INCENTIVE PLAN
Effective May 12, 1993
Amended and Restated May 10, 1994
Amended and Restated January 1, 1995
Amended and Restated January 1, 2002
Amended and Restated January 1, 2004
Amended and Restated Effective January 1, 2009
Amended and Restated Effective January 20, 2009
Amended and Restated Effective May 6, 2009
Amended and Restated Effective February 26, 2014
Amended and Restated Effective February 23, 2017





1.
Purpose of the Plan    1

2.
Definitions    1

3.
Administration    4

4.
Eligibility    6

5.
Incentive Award Opportunities    6

6.
Procedures for Calculating and Paying Actual Awards    6

7.
Performance Shares    8

8.
Participant Terminations and Transfers    9

9.
Changes in Capital Structure and Other Events    11

10.
Provisions Regarding Withholding Taxes    13

11.
Provisions Applicable to Common Stock    13

12.
Effective Date; Stockholder Approval    14

13.
Amendment and Termination of the Plan    15

14.
Benefit Claims Procedure    15

15.
General Provisions    16




SOUTHWEST GAS HOLDINGS, INC.
Management Incentive Plan


1.Purpose of the Plan.
This Management Incentive Plan, revised and restated effective February 23,
2017, is intended to replace the existing Southwest Gas Corporation Management
Incentive Plan and encourage a selected group of highly compensated or
management employees of the Company to remain in its employment and to put forth
maximum efforts to achieve the Company’s short- and long-term performance goals.
Beginning with performance periods beginning on and after January 1, 2018, the
Plan shall be a subplan of the Omnibus Plan.
2.    Definitions.
(a)    “Actual Award” means the dollar amount earned by a Participant on the
basis of the performance of the Company during the annual Performance Period.
(b)    “Annual Base Salary” means the calendar year-end rate of compensation
paid to a Key Employee, including salary deferrals, but excluding bonuses,
incentives, commissions, overtime, monetary and nonmonetary awards for
employment service to the Company or payments or Company contributions to or
from this Plan or any other Company retirement or deferred compensation, or
similar plans.
(c)    “Annual Performance Measures” shall mean the performance criteria used by
the Committee in determining the performance of the Company for the purpose of
calculating Actual Awards for Participants earned under the Plan during a
Performance Period.
(d)    “Award Conversion” means the division of Actual Awards earned into two
portions:
(i)    A portion payable in cash as soon as the Committee deems practicable
following the end of the annual Performance Period.
(ii)    A portion converted into Performance Shares and subject to a Restriction
Period.
(e)    “Award Conversion Date” means the day that occurs in the first two and
one‑half calendar months following the end of a Performance Period on which the
Committee performs the Award Conversion on Actual Awards for such Performance
Period.
(f)    “Beneficiary” means the person or persons designated pursuant to
Section 8(g) as eligible to receive a Participant’s unpaid Plan benefits in the
event of the Participant’s death.
(g)    “Board” or “Board of Directors” means the Board of Directors of Southwest
Gas Holdings, Inc.
(h)    “Code” means the Internal Revenue Code of 1986, as amended.
(i)    “Committee” means the Compensation Committee of the Board of Directors,
or any successor thereto.
(j)    “Common Stock” means the common stock of Southwest Gas Holdings, Inc.
(k)    “Company” means Southwest Gas Holdings, Inc. and its present and future
subsidiaries and any successors thereto (including, as applicable, Southwest Gas
Corporation).
(l)    “Determination Date” means as to any Performance Period: (i) the first
day of the Performance Period; or (ii) if later, the latest date possible which
will not jeopardize the Plan’s qualification as performance-based compensation
under Code Section 162(m).
(m)    “Disability” or “Disabled”. A Participant shall be considered to be
“Disabled” or to have incurred a “Disability” if he or she qualifies for a
disability benefit from the entity employing the Participant or the entity to
which the Participant provides services group long-term disability plan and
incurs a Separation From Service. The Committee, in its sole and absolute
discretion, may determine that a Participant is Disabled for purposes of this
Plan.
(n)    “Dividend Credits” means the additional Performance Shares determined as
set forth in Plan Section 7(d) calculated for each Restriction Period for the
Participant’s Performance Shares subject to such period.
(o)    “Employee” means any person who is a regular full-time employee of the
Company, including those who are officers or Board Members.
(p)    “Fiscal Year” means the Fiscal Year of the Company beginning each January
1 and ending the following December 31.
(q)    “Incentive Award Opportunity” means the range of an Actual Award
available to each Participant in this Plan for a given Performance Period.
(r)    “Involuntary Termination Without Cause” means a Participant’s Separation
From Service (i) due to reorganization, downsizing, restructuring or layoff, and
(ii) not due to what the Committee determines was, in its sole and absolute
discretion, either the Participant’s inability to adequately perform his or her
job, a violation of Company work rules or policies, or misconduct that the
Committee determines is detrimental to the Company’s best interests.
(s)    “Key Employee” means a management or highly compensated Employee of the
Company who the Committee determines to (i) have a direct and significant impact
on the performance of the Company, and (ii) has a position or compensation that
allows him or her to affect or influence, through negotiation or otherwise, the
design or operation of this Plan so as to eliminate the Employee’s need for the
substantive rights and protections of Title I of the Employee Retirement Income
Security Act of 1974.
(t)    “Omnibus Plan” means the Southwest Gas Holdings, Inc. Omnibus Incentive
Plan.
(u)    “Participant” means a Key Employee who, in the Committee’s sole and
absolute discretion, is determined to be eligible to receive an Incentive Award
Opportunity under this Plan.
(v)    “Payment Period” means the first two and one-half months following the
end of a Performance Period.
(w)    “Peer Group” means the companies comprising the group against which the
Committee assesses the performance of the company for the purposes of
determining Actual Awards earned, or for modifying the number of shares of
Common Stock that are payable to Participants following the end of a Restriction
Period.
(x)    “Performance Period” means a period of twelve (12) months corresponding
to the Company’s Fiscal Year and for which the Company’s performance is assessed
by the Committee for the purpose of determining Actual Awards earned.
(y)    “Performance Share” means a hypothetical share of Common Stock that will
be converted into, and paid out, as a share of Common Stock only if all
restrictions and conditions set forth in this Plan have been satisfied. The
Performance Share carries no voting rights but does entitle the Participant to
receive Dividend Credits determinable under Plan Section 7(d).
(z)    “Performance Shares Payment Period” means the first two and one-half
months following the end of a Restriction Period.
(aa)    “Plan” means the Southwest Gas Corporation Management Incentive Plan as
set forth herein and as amended from time to time.
(bb)    “Restriction Period” means, with respect to each grant of Performance
Shares to a Participant, a period set by the Committee prior to the beginning of
the Performance Period or otherwise of at least thirty-six (36) consecutive
calendar months beginning with the Award Conversion Date applicable to such
shares.
(cc)    “Retire” or “Retirement” means a Participant’s Separation From Service
on or after the Participant has attained his or her early retirement date,
normal retirement date, or deferred retirement date as defined in the Retirement
Plan for Employees of Southwest Gas Corporation (or such other Retirement Plan
applicable to a Participant if the Participant is providing services to a
subsidiary other than Southwest Gas Corporation and the Participant does not
participate in the Retirement Plan for Employees of Southwest Gas Corporation),
as amended and in effect from time to time.
(dd)    “Section 409A” or “Code Section 409A” means Section 409A of the Internal
Revenue Code and the rules and regulations with respect thereto.
(ee)    “Section 162(m)” or “Code Section 162(m)” means Section 162(m) of the
Internal Revenue Code and the rules and regulations with respect thereto.
(ff)    “Separation From Service” means the termination of a Participant’s
employment by the Company if the Participant dies, retires, or otherwise has a
termination of employment with the Company; provided, that Participant’s
employment relationship is treated as continuing intact while on military leave,
sick leave, or other bona fide leave of absence if the period of such leave does
not exceed six months or longer, and if Participant’s right to reemployment is
provided either by statute or by contract. A leave of absence constitutes a bona
fide leave of absence only if there is a reasonable expectation that the
Participant will return to perform services for the Company. If the period of
leave exceeds six months and the Participant does not retain a right to
reemployment under an applicable statute or by contract, the employment
relationship is deemed to terminate on the first date immediately following such
six-month period. Notwithstanding the foregoing, where a leave of absence is due
to any medically determinable physical or mental impairment that can be expected
to result in death or can be expected to last for a continuous period of not
less than six months, where such impairment causes the Participant to be unable
to perform the duties of his or her position of employment, or any substantially
similar position of employment, a 29-month period of absence may be substituted
for such six-month period. For purposes of this paragraph, the term “Company”
includes all other organizations that together with the Company are part of the
Code Section 414(b-c) control group of organizations. Whether a Participant has
incurred a Separation From Service shall be determined based in accordance with
the Code Section 409A. Additionally, if a Participant ceases to work as an
Employee, but is retained to provide services as an independent contractor of
the Company, the determination of whether the Participant has incurred a
Separation From Service shall be determined based in accordance with Code
Section 409A.
(gg)    “Target Award” means the Incentive Award Opportunity available to each
Participant if all Performance Measures for a Performance Period are fully met
but not exceeded.
3.    Administration.
(a)    The Plan shall be administered by non-Employee members of the Committee,
which shall be composed of not less than three members of the Board of
Directors. The non-Employee members of the Committee chosen to administer the
Plan shall not have received an award under this Plan or any plan preceding this
Plan within the last calendar year. The Board of Directors may designate
alternate members of the Committee from non-Employee Board members who satisfy
the above criteria to act in the place and stead of any absent member of the
Committee.
(b)    The Committee shall have full and final authority to operate, manage, and
administer the Plan on behalf of the Company. This authority includes but is not
limited to the following:
(i)    Determination of eligibility for participation in the Plan;
(ii)    Determination of Actual Awards earned and the Award Conversion of the
Actual Awards;
(iii)    Payment of Actual Awards that have become nonforfeitable;
(iv)    Directing the Company to make the accruals and payments provided for by
the Plan;
(v)    Interpretation of the Plan and the resolution of any inconsistent or
conflicting Plan language as well as factual or nonfactual questions regarding a
Participant’s eligibility for, and the amount of, benefits payable under the
Plan;
(vi)    Power to prescribe, amend, or rescind rules and regulations relating to
the Plan;
(vii)    Power to determine the vesting schedules, if any, for all awards;
(viii)    Powers prescribed to the Committee elsewhere in the Plan; and
(ix)    Power to construe and interpret the Plan to the maximum extent possible
to comply with applicable law, including Code Sections 162(m) and 409A.
(c)    With respect to Incentive Award Opportunities and Actual Awards earned,
the Committee shall have full and final authority in its sole and absolute
discretion to determine the Incentive Award Opportunities for individual
Participants; determine the time or times at which Actual Awards may be
calculated; determine the length of all applicable Performance Periods and/or
Restriction Periods; determine the award schedule and the Annual Performance
Measures (and the Company’s satisfaction or failure to satisfy such measures)
that will be used in calculating Actual Awards and the division of such awards
between cash and performance shares.
(d)    A majority of the Committee shall constitute a quorum, and the acts of a
majority of the members present at any meeting at which a quorum is present, or
acts approved in writing by all the members in the absence of a meeting, shall
be the acts of the Committee. All Committee interpretations, determinations, and
actions will be final, conclusive, and binding on all parties.
(e)    No member of the Board or the Committee will be liable for any action
taken or determination made in good faith by the Board or the Committee with
respect to the Plan or any Actual Award calculated and paid hereunder.
4.    Eligibility.
(a)    In determining the Key Employees that will be Participants and the
Incentive Award Opportunity for each Participant, the Committee shall take into
account the duties of the respective Participant, their present and potential
contributions to the success of the Company, and such other factors as the
Committee shall deem relevant in connection with accomplishing the purpose of
the Plan.
(b)    No Incentive Award Opportunity will be available to any person who, at
the beginning of the applicable Performance Period, is a member of the Committee
responsible for the administration of the Plan.
5.    Incentive Award Opportunities.
(a)    By the Determination Date, the Committee will, in its discretion,
establish, in writing, the Incentive Award Opportunity for the Performance
Period for each Participant or class of Participants designated by the
Committee. The Incentive Award Opportunity will be expressed as percentages of
the Participant’s Annual Base Salary. Incentive Award Opportunities for
Performance Periods ending on or before December 31, 2016, are set forth in
Appendix A. Incentive Award Opportunities for Performance Periods beginning on
or after January 1, 2017, are set forth in Appendix B.
(b)    An Incentive Award Opportunity may be based on a dollar amount or a
percentage of the Participant’s Annual Base Salary related to a range of the
foregoing. The maximum dollar amount of any Actual Award will not exceed for any
one Participant Three Million Dollars ($3,000,000) for any Fiscal Year.
(c)    By the Determination Date, the Committee will assign to a Participant an
Incentive Award Opportunity which will be assigned a specific Target Award that
will fall within the range of the Participant’s Incentive Award Opportunity. The
Target Award will be awarded to the Participant if, in the discretion and
judgment of the Committee, applicable Annual Performance Measures for the
applicable Performance Period are met.
(d)    Actual Awards for each Participant in the Plan shall be determined by the
Committee following the end of the applicable Performance Period, taking into
account how the Company performed on the basis of the Annual Performance
Measures developed and utilized by the Committee for the Performance Period.
6.    Procedures for Calculating and Paying Actual Awards.
(a)    The Committee shall establish the Annual Performance Measures that will
be utilized for one or more Performance Periods in assessing the performance of
the Company for the purpose of determining the Actual Awards earned under this
Plan. As determined by the Committee, the Annual Performance Measures applicable
to each Participant shall provide for a targeted level or levels of achievement
using one or more of the measures pursuant to Section 7 of the Omnibus Plan. The
Annual Performance Measures may be applicable to the Company and/or any of its
individual business units or affiliates and may differ from Participant to
Participant. In addition and to the extent applicable, the Annual Performance
Measures will be calculated in accordance with generally accepted accounting
principles, but excluding the effect (whether positive or negative) of any
change in accounting standards and any extraordinary, unusual or nonrecurring
item, as determined by the Committee, occurring after the establishment of the
Annual Performance Measures applicable to the Actual Award intended to be
performance-based compensation. Each such adjustment, if any, shall be made
solely for the purpose of providing a consistent basis from period to period for
the calculation of Annual Performance Measures in order to prevent the dilution
or enlargement of the Participant’s rights with respect to an Actual Award
intended to be performance-based compensation; provided, however, that certain
categories or types of such adjustments can be specifically included (rather
than excluded) at the time the Annual Performance Measures are established if so
determined by the Committee. These measures and the standards of performance
associated with them may change from year to year and may receive different
emphasis or weight according to the changing priorities of the Company.
(b)    During the Payment Period, the Committee will compare the Company’s
actual performance during such period with the Annual Performance Measures it
established for the period, and the Actual Award for such period, if any, for a
Participant will be calculated. For each Performance Period, the Committee will
utilize an award schedule for calculating the Actual Awards earned on the basis
of the Company’s performance. The award schedule may be modified by the
Committee from year to year as Annual Performance Measures or the standards of
performance associated with such measures change.
(c)    The Committee retains the discretion to reduce a Participant’s Actual
Award (including a reduction to zero).
(d)    For Performance Periods ending on or before December 31, 2016, during the
Payment Period, an Award Conversion will be made whereby the Actual Awards for
each Participant for the Performance Period will be split into two components.
The first component will be a dollar amount that shall be paid during the
Payment Period to the Participant in a lump sum cash payment. The second
component will be a dollar amount that is converted into whole or partial
Performance Shares, which shall be subject to a substantial risk of forfeiture
and thereby restricted for a specified period of at least thirty six (36)
consecutive calendar months beginning on the Award Conversion Date applicable to
such shares. The number of Performance Shares allocable to each Participant
shall be determined by dividing (i) the dollar amount available for the
Participant’s Performance Shares (determined by the Award Conversion), by (ii)
the average of the closing prices of the Common Stock on the New York Stock
Exchange for the first five trading days of the month before the Award
Conversion Date. Payment of Performance Shares shall occur at the time provided
in Plan Section 7(c). For Participants who die, become Disabled, Retire or have
his or her employment Involuntarily Terminated Without Cause prior to the Award
Conversion Date, the Actual Awards will be paid in cash.
(e)    For Performance Periods beginning on or after January 1, 2017, Actual
Awards for each Participant for the Performance Period will be paid during the
Payment Period to the Participant in a lump sum cash payment.
(f)    The Committee shall have the sole and absolute responsibility for
determining Actual Awards of Participants. The Actual Awards generated by
application of the award schedule established by the Committee for one or more
Performance Periods will be the actual awards that will be payable to each
Participant; provided, however, that the Committee may, prior to the Award
Conversion Date, unilaterally reduce the Actual Awards generated by the awards
schedule if, in the opinion of the Committee, there have been exceptional
circumstances that have either created inappropriate windfalls in the Company’s
performance, which, in turn, have resulted in inappropriately large awards.
(g)    Notwithstanding any other provision of this Section 6, a Participant
shall receive no Actual Award for a Performance Period unless at least 80% of
target performance is achieved under the primary financial Performance Measure
applicable to such Performance Period.
(h)    If, during a Performance Period, the Committee determines that the
established Annual Performance Measures are no longer suitable due to a change
in control of the Company, as defined in Code Section 409A, the Committee may
accelerate payment of the Actual Award.
7.    Performance Shares.
(a)    On the Award Conversion Date, Participants who earned an Actual Award
paid in Performance Shares during the preceding Performance Period will have an
entry made on the Company’s books reflecting the Performance Shares allocable to
them as determined pursuant to Plan Section 6(d).
(b)    A Participant’s Performance Shares earned in a given Performance Period
will be subject to a specified Restriction Period of at least thirty six (36)
consecutive calendar months beginning on the Award Conversion Date applicable to
such shares. During the Restriction Period, the Participant may not, except as
provided in Plan Section 8, receive payment for his or her Performance Shares.
(c)    During the Restriction Period, a Participant will receive Dividend
Credits equal to the quarterly dividend paid per share of Common Stock,
multiplied by the number of Performance Shares then credited to the Participant
on the Company’s records, and divided by the closing per share value of the
Common Stock on the New York Stock Exchange on the date such dividends are paid
or the last trading day on the Exchange before such payment. These additional
Performance Shares will be subject to the same restrictions as the Performance
Shares that generated the Dividend Credits, and such restrictions will lapse at
the same time as the restrictions lapse on such Performance Shares.
(d)    During the Performance Shares Payment Period, the Participant shall
receive a specific number of shares of Common Stock equal to the total number of
Performance Shares allocated to the Participant at the beginning of such
Restriction Period plus the Performance Shares credited quarterly through
Dividend Credits during the Restriction Period. In no event will Dividend
Credits be paid with respect to any Performance Shares until the Participant has
satisfied all of the requirements for payment and issuance of the underlying
Performance Shares.
8.    Participant Terminations and Transfers.
(a)    Should a Participant incur a Separation From Service for any reason other
than death, Disability, Retirement, or Involuntary Termination Without Cause
during a Performance Period, the Participant’s right to receive an Actual Award
for such period will be forfeited by the Participant.
(b)    Should a Participant incur a Separation From Service for any reason other
than death, Disability, Retirement, or Involuntary Termination Without Cause
during a Restriction Period, the Participant’s right to receive payments of his
or her outstanding Performance Shares will be forfeited by the Participant.
(c)    Should a Participant incur a Separation From Service during the
Performance Period due to death, becoming Disabled, Retirement, or having his or
her employment Involuntarily Terminated Without Cause, the Participant (or the
Participant’s Beneficiary if the Participant dies before receiving payment) will
be entitled to receive the Participant’s Actual Award for the Performance Period
determined on a pro rata basis according to the number of months of the
Performance Period actually worked while being a Participant in the Plan.
Payment of the Actual Award shall be made in a lump sum cash payment and shall
occur during the Payment Period following the end of the applicable Performance
Period.
(d)    Should a Participant incur a Separation From Service due to death during
a Restriction Period, the Participant’s Beneficiary will be entitled to receive
a distribution of Common Stock equal to the total number of Performance Shares
then credited to the Participant. Payment of Common Stock shall occur during the
first two and one-half calendar months following the Participant’s death.
(e)    Should a Participant incur a Separation From Service during the
Restriction Period due to becoming Disabled, Retirement, or having his or her
employment Involuntarily Terminated Without Cause during a Restriction Period,
the Participant (or the Participant’s Beneficiary in the case the Participant
dies before receiving payment) will receive a distribution of Common Stock equal
to the total number of Performance Shares then credited to the Participant.
Payment of Common Stock shall occur during the first two and one-half calendar
months following the date of the Participant’s Separation From Service;
provided, however, that if the Participant is a “specified employee,” within the
meaning of Code Section 409A, in no event shall payment occur before the day
after the last day of the six month period that begins with the date of the
Participant’s Separation From Service.
(f)    A Participant shall have the right to designate any person as his or her
Beneficiary to whom benefits determined under this Section 8 (“Death Benefits”)
shall be paid in the event of the Participant’s death prior to the total
distribution of his/her Death Benefits. If greater than fifty percent (50%) of
the Death Benefits are designated to a beneficiary other than the Participant’s
lawful spouse, such beneficiary designation must be consented to by the
Participant’s lawful spouse. Each beneficiary designation must be in written
form prescribed by the Committee and will be effective only when filed with the
Committee, or its designee, during the Participant’s lifetime.
A Participant may change a beneficiary designation, subject to spousal consent
under the preceding paragraph, by filing a new beneficiary designation form with
the Committee or its designee. The filing of a new beneficiary designation form
will cancel all beneficiary designations previously filed. The Committee shall
be entitled to rely on the beneficiary designation form last filed by the
Participant prior to his/her death. Any payment made in accordance with such
designation shall fully discharge the Company from all further obligations with
respect to the amount of such payments.
If a beneficiary entitled to receive benefits under the Plan is a minor or a
person declared incompetent, the Committee may direct payment of such benefits
to the guardian or legal representative of such minor or incompetent person. The
Committee may require proof of incompetency, minority or guardianship as it may
deem appropriate prior to distribution of any Death Benefits. Such distribution
shall completely discharge the Committee and the Company from all liability with
respect to such payments.
If no beneficiary designation is in effect at the time of the Participant’s
death, or if the named beneficiary predeceased the Participant, then the
beneficiary shall be: (1) the surviving lawful spouse; (2) if there is no
surviving lawful spouse, then Participant’s issue per stirpes; or (3) if no
surviving lawful spouse or issue, then Participant’s estate.
(g)    If a Participant changes jobs with the Company during the course of a
Performance Period and his or her new job has a different Incentive Award
Opportunity under the Plan, the Participant’s Incentive Award Opportunity for
the Performance Period shall be the sum of the products obtained by multiplying
(i) the percentage of the full Performance Period spent in each job by (ii) the
Incentive Award Opportunity for each such job. In special circumstances, which
the Committee may identify from time to time, the Participant may be assigned
for the full Performance Period the Incentive Award Opportunity that corresponds
to any one of the jobs held by the Participant during the Performance Period
rather than combining partial Incentive Award Opportunities for the jobs.
(h)    Should a Key Employee become eligible to participate in the Plan after
the beginning of a Performance Period, the Participant will be entitled to an
Incentive Award Opportunity on the basis of the number of months of the full
Performance Period the Key Employee is a Participant in the Plan.
(i)    Notwithstanding any other provision of the Plan, to the extent that (i)
one or more of the payments in connection with the Participant’s Separation From
Service would constitute deferred compensation subject to the requirements of
Code Section 409A, and (ii) the Participant is a “specified employee” within the
meaning of Code Section 409A, then such payment or benefit (or portion thereof)
will be delayed until the earliest date following the Participant’s Separation
From Service on which the Company can provide such payment or benefit to the
Participant without the Participant’s incurrence of any additional tax or
interest pursuant to Code Section 409A, with all remaining payments or benefits
due thereafter occurring in accordance with the original schedule. In addition,
this Plan and the payments and benefits to be provided hereunder are intended to
comply in all respects with the applicable provision of Code Section 409A.
9.    Changes in Capital Structure and Other Events.
(a)    Notwithstanding anything in the Plan to the contrary, the Board may
terminate the Plan and liquidate “deferred compensation” payable under the Plan
as permitted pursuant to Code Section 409A.
(b)    All determinations, decisions, and adjustments made by the Committee as a
result of the Board’s action pursuant to Plan Section 9(a) will be final,
binding, and conclusive. No fractional interest will be issued under the Plan on
account of such adjustments.
(c)    For purposes of the Plan, “Transaction” means any of the following
events: (i) a report on Schedule 13D is filed with the Securities and Exchange
Commission pursuant to Section 13(d) of the Securities Exchange Act of 1934
(referred to as the “Act”) disclosing that any “person” (as defined in
Section 13(d) of the Act) other than the Company or one of its subsidiaries or
an employee benefit plan sponsored by the Company or one of its subsidiaries is
the beneficial owner, directly or indirectly, of fifty percent (50%) or more of
the combined voting power of the then outstanding securities of the Company;
(ii) any “person” (as defined in Section 13(d) of the Act) other than the
Company or one of its subsidiaries, or an employee benefit plan sponsored by the
Company or one of its subsidiaries, shall purchase securities pursuant to a
tender offer or exchange offer to acquire any Common Stock of the Company (or
securities convertible in Common Stock) for cash, securities, or any other
consideration, provided that after the consummation of the offer, the person in
question is the “beneficial owner” (as such term is defined in Rule 13d-3 under
the Act), directly or indirectly, of fifty percent (50%) or more of the combined
voting power of the then outstanding securities of the Company (as determined
under paragraph (d) of Rule 13d-3 under the Act, in the case of rights to
acquire Common Stock); (iii) the consummation of (a) any consolidation or merger
of the Company (1) in which the Company is not the continuing or surviving
corporation, (2) pursuant to which shares of Common Stock of the Company would
be converted into cash, securities, or other property, and (3) with a
corporation that prior to such consolidation or merger owned fifty percent (50%)
or more of the cumulative voting power of the then outstanding securities of the
corporation; or (b) any sale, lease, exchange, or other transfer (in one
transaction or a series of transactions) of all or substantially all of the
assets of the Company; (iv) a change in the majority of the Board of the Company
within a 12-month period, unless the election or nomination for election by the
Company’s stockholders of each director during the 12-month period was approved
by the vote of two-thirds (2/3) of the directors then in office who were
directors at the beginning of such 12-month period; or (v) any transaction (a)
involving a subsidiary of the Company, (b) to which the holder of an outstanding
Incentive Award Opportunity or Performance Share is then providing services, and
(c) immediately after which the shareholders of the Company who own, directly or
indirectly, more than fifty percent (50%) of the outstanding voting securities
of such subsidiary, determined immediately prior to such transaction, do not
own, directly or indirectly, more than fifty percent (50%) of the outstanding
voting securities of such subsidiary (or the surviving or resulting entity
immediately after such transaction), provided that such transaction shall
constitute a Transaction only with respect to such Incentive Award Opportunity
or such Performance Shares. Notwithstanding the foregoing, any transaction
immediately after which more than fifty percent (50%) of the outstanding voting
securities of the Company (or the surviving or resulting entity immediately
after such transaction) is, or will be, owned, directly or indirectly, by
shareholders of the Company or an affiliate of the Company who own, directly or
indirectly, more than fifty percent (50%) of the outstanding voting securities
of the Company, determined immediately before such transaction, shall not
constitute a Transaction. In the event of a Transaction, the Committee may in
its sole and absolute discretion, without obtaining stockholder approval, at the
time of any one or more of the foregoing actions, to the extent permitted in
Plan Section 7, with respect to all Participants:
(i)    Make adjustments or amendments to the Plan and outstanding Incentive
Award Opportunities and Performance Shares that are consistent with applicable
law, including Code Section 162(m) and the terms of the transaction; or
(ii)    Consistent with applicable law, including Code Section 162(m),
substitute new Incentive Award Opportunities.
To the extent Performance Shares credited to a Participant constitute “deferred
compensation” within the meaning of Code Section 409A at the time of a Change in
Control, Performance Shares shall be paid out upon a Change in Control that also
constitutes a “change in ownership or effective control” of the Company or a
“change in the ownership of a substantial portion of the assets” of the Company,
as those terms are defined under Code Section 409A (each such transaction, a
“409A Change in Control”). To the extent a Change in Control that is not a 409A
Change in Control occurs, Performance Shares constituting deferred compensation
shall be paid out at the end of the Restriction Period or upon the Participant’s
earlier “Separation from Service” from the Company under Code Section 409A,
subject to the delay applicable to “specified employees” described in Section 8.
To the extent Performance Shares credited to a Participant do not constitute
“deferred compensation” within the meaning of Code Section 409A at the time of a
Change in Control, the Committee may vest such Performance Shares and shall, in
that event, settle the Performance Shares within 2½ months of the calendar year
in which they vest.
10.    Provisions Regarding Withholding Taxes.
(a)    The Committee may require a Participant receiving Common Stock upon
conversion of Performance Shares awarded hereunder to reimburse the Company for
any taxes required by any government to be withheld or otherwise deducted and
paid by the Company in respect of the issuance to or disposition of shares by
the Participant (a “Taxable Event”). Any payment on account of a tax obligation
shall be in a form acceptable to the Committee. If upon the occurrence of a
Taxable Event the Participant does not, in the time required by law or
designated by the Committee, reimburse the Company for taxes as provided for
above: (i) the Company shall have the right to withhold some or all of the
amount of such taxes from any other sums due or to become due from the Company
to the Participant upon such terms and conditions as the Committee shall
prescribe, and (ii) the Company may satisfy some or all of the tax obligation of
such Participant by withholding shares of Common Stock acquired by the
Participant in the conversion of any Performance Shares and may in the same
manner satisfy some or all of any additional tax obligation resulting from such
withholding.
(b)    At any time that the Company becomes subject to a withholding obligation
under applicable law with respect to the conversion of Performance Shares, a
Participant may elect to satisfy, in whole or in part, the Participant’s related
estimated personal tax liabilities by directing the Company to withhold from the
shares of Common Stock issuable in the related conversion of Performance Shares
either (i) a specific percentage of shares, (ii) a specific number of shares, or
(iii) shares having a specific value, in each case with a value not in excess of
such estimated tax liabilities. Such an election shall be irrevocable. The
shares of Common Stock withheld in payment shall be valued at their fair market
value on the date that the withholding obligation arises (the “Tax Date”). The
Committee may disapprove any election, suspend or terminate the right to make
elections or provide that the right to make elections shall not apply to
particular conversions. The Committee may impose any other conditions or
restrictions on the right to make an election as it shall deem appropriate.
11.    Provisions Applicable to Common Stock.
(a)    If at any time the Board shall determine in its discretion that the
listing, registration or qualification upon any national securities exchange or
under any state or federal law, or the consent or approval of any governmental
regulatory body, is necessary or desirable as a condition of, or in connection
with, the sale, purchase, issuance or delivery of Common Stock under the Plan,
no Common Stock shall be sold, purchased, issued or delivered, as the case may
be, unless and until such listing, registration, qualification, consent or
approval shall have been effected or obtained, or otherwise provided for, free
of any conditions not acceptable to the Board.
(b)    Except as hereafter provided and if so required by the Committee, the
recipient of any Performance Share award shall, upon receipt of any shares of
Common Stock due to the Award Conversion of Performance Shares represented by
the award, execute and deliver to the Company a written statement, in form
satisfactory to the Company, in which such Participant represents and warrants
that such Participant is acquiring the shares for such Participant’s own
account, for investment only and not with a view to the resale or distribution
thereof, and agrees that any subsequent offer for sale or distribution of any
such shares of Common Stock shall be made only pursuant to either (a) a
Registration Statement on an appropriate form under the Securities Act of 1933,
as amended (the “Securities Act”), which Registration Statement has become
effective and is current with regard to the shares of Common Stock being offered
or sold, or (b) a specific exemption from the registration requirements of the
Securities Act, but in claiming such exemption the holder or recipient shall, if
required by the Company, prior to any offer for sale or sale of such shares,
obtain a favorable written opinion, in form and substance satisfactory to the
Company, from counsel for or approved by the Company, as to the applicability of
such exemption thereto. The foregoing restriction shall not apply to (i)
issuances by the Company so long as the shares being acquired are registered
under the Securities Act and a prospectus in respect thereof is current or (ii)
reofferings of shares by affiliates of the Company (as defined in Rule 405 or
any successor rule or regulation promulgated under the Securities Act) if the
shares being reoffered are registered under the Securities Act and a prospectus
in respect thereof is current.
(c)    The Company may endorse such legend or legends upon the certificates for
shares of Common Stock issued upon conversion of Performance Shares made
hereunder and may issue such “stop transfer” instructions to its transfer agent
in respect of such shares as, in its discretion, it determines to be necessary
or appropriate to (i) prevent a violation of, or to perfect an exemption from,
the registration requirements of the Securities Act, or (ii) implement the
provisions of the Plan and any agreement between the Company and the
Participant.
(d)    The Company shall pay issue taxes with respect to the issuance of shares
of Common Stock upon conversion of Performance Shares, as well as all fees and
expenses necessarily incurred by the Company in connection with such issuance.
(e)    The maximum number of shares of Common Stock that may be issued pursuant
to the Plan shall not exceed a total of 2,425,000 shares, without further
shareholder approval.
12.    Effective Date; Stockholder Approval.
The Plan became effective upon adoption by the Board of Directors of Southwest
Gas Corporation in 1993 and was approved by its shareholders at the 1994, 2002,
2004, 2009 and 2014 Annual Meetings.
13.    Amendment and Termination of the Plan.
The Board at any time and from time to time may, without prior notice to
Participants, suspend, terminate, modify, or amend the Plan. Except as otherwise
provided for in Plan Sections 5, 6, 7, 8 and 9, no suspension, termination,
modification, or amendment of the plan may adversely affect any award previously
granted, unless the written consent of the Participant is obtained. No amendment
to the provisions of this Plan shall become effective without shareholder
approval to the extent required by applicable law indemnifying Code Section
162(m).
14.    Benefit Claims Procedure.
(a)    Any claim for money or stock awards under the Plan shall be made in
writing to the Committee. If such claim is wholly or partially denied, the
Committee shall, within a reasonable period of time not to exceed ninety (90)
days after receipt of the claim, notify the Participant, Beneficiary or other
party making the claim (the “Claimant”) of the denial of the claim. Such notice
of denial shall (i) be in writing, (ii) be written in a manner calculated to be
understood by the Claimant, and (iii) contain the specific reason or reasons for
denial of the claim, a specific reference to the pertinent Plan provisions upon
which the denial is based, a description of any additional material or
information necessary to perfect the claim, along with an explanation of why
such material or information is necessary, and an explanation of the claim
review procedure. The ninety (90) day period may, under special circumstances,
be extended up to an additional ninety (90) days upon written notice of such
extension to the Claimant which notice shall specify the special circumstances
and the extended date of the decision, the time limits applicable to such
procedures and a statement of the Claimant’s right to bring a civil action under
ERISA Section 502(a) following an adverse benefit determination upon review.
Notice of extension must be given prior to expiration of the initial ninety (90)
day period. The extension notice shall indicate the special circumstances that
require an extension of time and the date by which the Committee expects to
render a decision on the claim. If the claim is denied, the Claimant may file a
request for review as provided in the next paragraph.
(b)    Within sixty (60) days after the receipt of the decision denying a claim
by the Claimant, the Claimant may file a written request with the Committee that
it conduct a full and fair review of the denial of the claim. The Claimant or
his or her duly authorized representative may review pertinent documents and
submit issues and comments in writing to the Committee in connection with the
review.
(c)    The Committee shall deliver to the Claimant a written decision on the
review of the denial within sixty (60) days after receipt of the aforesaid
request for review, except that if there are special circumstances (such as the
need to hold a hearing, if necessary) which require an extension of time for
processing, the aforesaid sixty (60) day period shall, upon written notice to
the Claimant be extended an additional sixty (60) days. Upon review the Claimant
shall be given the opportunity to (i) submit written comments, documents,
records, and other information relating to its claim and (ii) request and
receive, free of charge, reasonable access to, and copies of, all documents,
records, and other information relevant to the Claimant’s claim for benefits.
Whether a document, record, or other information is relevant to a claim for
benefits shall be determined by reference to applicable ERISA regulations, if
any. The review of a denied claim shall take into account all comments,
documents, records, and other information submitted by the Claimant relating to
the claim, without regard to whether such information was submitted or
considered in the initial benefit determination. The decision on review shall be
written in a manner calculated to be understood by the Claimant and, if adverse,
shall (i) include the specific reason or reasons for the decision, (ii) contain
a specific reference to the pertinent Plan provisions upon which the decision is
based, (iii) contain a statement that the Claimant is entitled to receive, upon
request and free of charge, reasonable access to, and copies of, all documents,
records, and other information relevant to the Claimant’s claim for benefits
(whether a document, record, or other information is relevant to a claim for
benefits shall be determined by reference to applicable ERISA Regulations), and
(iv) contain a statement describing the Claimant’s right, if any, to bring an
action under ERISA Section 502(a).
15.    General Provisions.
(a)    Nothing in this Plan or in any award granted pursuant hereto shall confer
on an individual any right to continue in the employ of the company or any of
its subsidiaries or interfere in any way with the right of the Company or any
such subsidiary to terminate any employment.
(b)    Upon its adoption by the Board, this Plan shall replace the existing
Southwest Gas Corporation Management Incentive Plan with respect to periods
commencing effective January 1, 2017.
(c)    Awards granted under the Plan shall not be transferable otherwise than as
provided for in Plan Section 8(d), by will or by the laws of descent and
distribution, and awards may be realized during the lifetime of the Participant
only by the Participant or by his guardian or legal representative.
(d)    The section and subsection heading are contained herein for convenience
only and shall not affect the construction hereof.
(e)    A Participant’s rights to Performance Shares and other Plan benefits
represent rights to merely an unfunded and unsecured promise of a future payment
of money or property. A participant shall look only to the Company for the
payment of Performance Shares and other Plan benefits and such shares and
benefits shall, until paid, be subject to the claims of Company creditors. A
Participant’s rights under the Plan shall be only that of an unsecured general
creditor of the Company.



IN WITNESS WHEREOF Southwest Gas Corporation has caused this Plan to be executed
as of the 23rd day of February, 2017.
SOUTHWEST GAS CORPORATION
By /s/ John P. Hester_____________
John P. Hester
President and
Chief Executive Officer




APPENDIX A – Legacy MIP Award Opportunities




Position
Incentive Opportunity of Base Salary
President & CEO
115%
Senior Vice President
75%
Vice President
50%
Non-Officers (Directors, General Managers, Assistant General Counsel)
30%
Other Key Employees
10%



APPENDIX B – New MIP Award Opportunities and Long-Term Opportunities Under the
Omnibus Plan








Position
Opportunity of Base Salary
MIP
Long-Term
Time-based RSUs
Long-Term
Performance Shares
CEO
100%
60%
140%
EVP/Chief Legal & Admin Officer
65%
40%
100%
Chief Financial Officer
60%
30%
70%
SVP/General Counsel
50%
30%
60%
SVP/Operations
50%
30%
60%
SVP/Staff Operations & Technology
50%
30%
60%
VP/Engineering
50%
25%
25%
VP/Strategy & Corporate Development
50%
25%
25%
VP/Information Services/CIO
50%
25%
25%
Vice President
45%
15%
15%
Non-Officers (Directors, General Managers, Assistant General Counsel)
30%
10%
N/A
Other Key Employees
10%
N/A
N/A





pa-1629296        